EXHIBIT 99.1 CORDERO PROJECT MINERAL RESOURCE CHIHUAHUA, MEXICO TECHNICAL REPORT Prepared For: LEVON RESOURCES, LTD. VANCOUVER, BC Prepared By INDEPENDENT MINING CONSULTANTS, INC. TUCSON, ARIZONA JULY 2011 Herbert .E. Welhener, MMSA-QPM Qualified Person Levon Resources, Ltd. – Cordero Project Mineral Resource Technical Report July 2011 Date and Signature Page This report is current as of 4 August 2011. 04 August, 2011 Herbert E. Welhener Date MMSA-QPM INDEPENDENT MINING CONSULTANTS, INC. Levon Resources, Ltd. – Cordero Project Mineral Resource Technical Report July 2011 TABLE OF CONTENTS SUMMARY Location and Mineral Rights. 1-1 Geology 1-2 Exploration and Drilling 1-3 Mineral Resource. 1-4 Conclusions and Recommendations. 1-6 INTRODUCTION 2-1 RELIANCE ON OTHER EXPERTS 3-1 PROPERTY DESCRIPTION AND LOCATION 4-1 Location 4-1 Mineral Concession and Agreements with Surface Owners. 4-1 Mineral Rights 4-1 Surface Exploration Rights. 4-6 Other Considerations. 4-6 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 5-1 Topography, Climate and Physiography 5-1 Vegetation 5-1 Accessibility 5-1 Local Resources and Infrastructure 5-1 HISTORY 6-1 Coro Minera Exploration Activities. 6-1 Levon Early Exploration Activity. 6-2 GEOLOGICAL SETTING AND MINERALIZATION 7-1 Regional Geology 7-1 Local Geology 7-2 Cordero Porphyry Belt Geology 7-3 Porfido Norte Belt Geology. 7-8 Mineralogy of the Deposits. 7-8 Cordero Porphyry Belt Mineralization 7-8 Cordero Porphyry Belt Alteration. 7-13 INDEPENDENT MINING CONSULTANTS, INC. Levon Resources, Ltd. – Cordero Project Mineral Resource Technical Report July 2011 DEPOSIT TYPES 8-1 EXPLORATION 9-1 DRILLING 10-1 Core Handling Procedures 10-3 Drill Hole Database 10-3 SAMPLE PREPARATION, ANALYSIS AND SECURITY 11-1 DATA VERIFICATION 12-1 MINERAL PROCESSING AND METALLURGICAL TESTING 13-1 MINERAL RESOURCE ESTIMATE 14-1 Drilling Data 14-1 Distribution of Mineralization, Variograms and Geology 14-5 Resource Block Model 14-13 Resource Classification 14-16 Mineral Resource Tabulation 14-19 MINERAL RESERVE ESTIMATES 14-19 16.0 – 22.0Sections 16 thru 22 do not apply at this time. 15-1 ADJACENT PROPERTIES 23-1 OTHER RELEVANT DATA AND INFORMATION 24-1 INTERPRETATION AND CONCLUSIONS 25-1 RECOMMENDATIONS 26-1 APPENDICIES A – List of Drill Hole Collars and Down Hole Surveys A-1/A-30 B – Drill Hole Intervals Announced by Levon
